Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims 1-2, 4-7, 9-12, and 14-15 are allowed.  Claims 1, 6, and 11 are independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1, 6, and 11 each have been amended to include allowable subject matter of claims 3, 8, and 13, respectively.  Claims 3, 8, and 13 have been canceled.
	Claims 1, 6, and 11 are allowable over Ma (US 2019/0164313 A1), the closest prior art of record, alone or in combination with other prior art references of record.  Specifically, claims 1, 6, and 11 each require detecting two straight lines substantially perpendicular to each other from edge pixels extracted from an image obtained by imaging a conveyed medium, detecting the degree of roundness at a corner of the medium in the image based on a distance between an intersection of the two straight lines and predetermined edge pixels, and determining whether the conveyed medium is an ID card based on the degree of roundness.  These limitations in combination with other limitations of any of claims 1, 6, and 11 are not taught by Ma (US 2019/0164313 A1) or the newly cited prior art cited in section 4 below.


	Claims 7 and 9-10 depend on claim 6.
	Claims 12 and 14-15 depend on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	For publication purpose, claims 1-2, 4-7, 9-12, and 14-15 will be renumbered as claims 1-12, respectively.
Pertinent Prior Art
4.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Satou et al. (Japanese Publication No. 2002049909A) (Koutarou Satou and Midori Fukushima), from binarized image data including image data of an image of a card 100 on stage 30 taken by a camera 10, boundary tracking processing unit 16 extracts a boundary line, vertex detection unit 18 detects a vertex, rotation correction unit 20 sets the direction of the card 100 to 90 degrees, and pattern comparison unit 26 performs a comparison process between cut out imaging data and the registered pattern.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674